 

Exhibit 10.1

 



AMALGAMATION AGREEMENT

 

AMENDMENT NO. 2

 

THIS AMALGAMATION AGREEMENT AMENDMENT NO. 2 (this “Amendment”) is made and
entered into as of May 26, 2020, by and among Ameri Holdings, Inc., a Delaware
corporation (“Parent”), Jay Pharma Merger Sub, Inc., a Canada corporation
(“Purchaser”), Jay Pharma Inc., a Canada corporation (“Company”), 1236567 B.C.
UNLIMITED LIABILITY COMPANY, a British Columbia unlimited liability corporation
(“ExchangeCo”), and Barry Kostiner, not individually but solely in his capacity
as the Parent Representative, and amends, in accordance with Section 11.1 of,
that certain Amalgamation Agreement (the “Amalgamation Agreement”), dated as of
January 10, 2020, by and among Parent, Purchaser, Company, ExchangeCo and Barry
Kostiner, not individually but solely in his capacity as the Parent
Representative, as amended by that certain Amalgamation Amendment Agreement,
dated as of May 4, 2020 (“Amendment No. 1” and, together with the Amalgamation
Agreement, the “Agreement”). Capitalized terms used but not defined herein have
their respective meanings set forth in the Agreement.

 

1. Amendments. In accordance with the terms and conditions of the Agreement, the
Agreement shall be amended as follows, effective as of the date hereof:

 

a.The defined term “Alpha Investment” shall be added and shall read as follows:

 

““Alpha Investment” has the meaning set forth in Section 2.5(f).”

 

b.The defined term “Company Placement Agent Agreement” shall be added and shall
read as follows:

 

““Company Placement Agent Agreement” means that certain Placement Agent and
Merger Advisory Agreement, dated as of January 10, 2020, by and between the
Company and Palladium Capital Advisors, LLC.”

 

c.The definition of “Consideration” shall be deleted and replaced in its
entirety by the following:

 

““Consideration” means (a) the aggregate number shares of ExchangeCo Class A
Special Shares or ExchangeCo Class B Special Shares, as the case may be, to be
issued in exchange for Company Common Shares, (b) the Resulting Issuer Options
to be exchanged for Company Options, and (c) the Resulting Issuer Warrants to be
exchanged for Company Warrants, in each case, pursuant to the Amalgamation and
as adjusted to reflect the Stock Split and Exchange Ratio.”

 

d.The definition of “Consideration Shares” shall be deleted and replaced in its
entirety by the following:

 

““Consideration Shares” means the ExchangeCo Class A Special Shares or the
ExchangeCo Class B Special Shares, as the case may be, to be issued in exchange
for Company Common Shares pursuant to the Amalgamation.”

 

   

 

 

e.The definition of “End Date” shall be deleted and replaced in its entirety by
the following:

 

““End Date” means September 30, 2020.

 

f.The definition of “ExchangeCo Exchangeable Shares” shall be deleted and
replaced in its entirety by the following:

 

““ExchangeCo Exchangeable Shares” mean common shares in the capital of
ExchangeCo, exchangeable at any time on a one-for-one basis directly for shares
of Resulting Issuer Common Stock, which common shares shall have substantially
the rights, privileges, restrictions and conditions set out in Appendix I to
this Agreement.”

 

g.The definition of “ExchangeCo Special Shares” shall be deleted and replaced in
its entirety by the following:

 

““ExchangeCo Special Shares” means, collectively, ExchangeCo Class A Special
Shares and ExchangeCo Class B Special Shares.”

 

h.The defined term “ExchangeCo Class A Special Shares” shall be added and shall
read as follows:

 

““ExchangeCo Class A Special Shares” mean Class A special shares in the capital
of ExchangeCo, all of which shall be exchanged on a one-for-one basis directly
for shares of freely-trading Resulting Issuer Common Stock or Resulting Issuer
Preferred Stock, as applicable, as more particularly described in Section
2.8(a).”

 

i.The defined term “ExchangeCo Class B Special Shares” shall be added and shall
read as follows:

 

““ExchangeCo Class B Special Shares” mean Class B special shares in the capital
of ExchangeCo, all of which shall be exchanged on a one-for-one basis directly
for ExchangeCo Exchangeable Shares, as more particularly described in Section
2.8(b).”

 

j.The definition of “Exchange Ratio” shall be deleted and replaced in its
entirety by the following:

 

““Exchange Ratio” means the following ratio (rounded to four decimal places):
the quotient obtained by dividing (a) the Company Merger Shares by (b) the
Company Outstanding Shares, in which:

 

(i)“Company Allocation Percentage” means eighty-four percent (84%).

 

(ii)“Company Merger Shares” means the product determined by multiplying (a) the
Post-Closing Parent Shares by (b) the Company Allocation Percentage.

 

(iii)“Company Outstanding Shares” means the total number of shares of Company
Common Shares outstanding immediately prior to the Effective Time expressed on a
fully-diluted basis; provided however, that for purposes of this definition of
“Company Outstanding Shares” the Company’s fully diluted share count shall not
include (A) any Company Common Shares, Warrants and Pre-Funded Warrants issued
to Alpha Capital Anstalt in connection with the Bridge Loan Financing and the
Alpha Investment as more fully described in Section 2.5(f) of this Agreement and
(B) any Company Common Shares issuable upon the exercise of the warrants to
purchase up to 7% of the Company Common Shares to be issued to Palladium Capital
Advisors, LLC pursuant to Company Placement Agent Agreement.

 

 2 

 

 

(iv)“Parent Allocation Percentage” means sixteen percent (16%).

 

(v)“Parent Outstanding Shares” means the total number of shares of Parent Common
Stock outstanding immediately prior to the Effective Time expressed on a
fully-diluted basis, including, for the avoidance of doubt, any Parent Common
Stock issued in connection with the Parent Financing; provided however, that for
purposes of this definition of “Parent Outstanding Shares” Parent’s fully
diluted share count shall only take into account two-thirds of the number of
shares of Parent Common Stock underlying any outstanding Parent Warrants, but
shall include the shares of Parent Common Stock underlying the warrants to
purchase up to 646,094 shares of Parent Common Stock pursuant to that certain
Common Stock Purchase Warrant, dated as of May 6, 2020, issued by Parent to
Alpha Capital.

 

(vi)“Post-Closing Parent Shares” means the quotient determined by dividing (a)
the Parent Outstanding Shares by (b) the Parent Allocation Percentage.

 

k.The definition of “Parent Stockholder Approval Resolution” shall be deleted
and replaced in its entirety by the following:

 

““Parent Stockholder Approval Resolution” means the special resolution of the
Parent Stockholders approving the Amalgamation, the issuance of Parent Common
Stock on exchange of the Consideration Shares, the issuance of Parent Special
Voting Preferred Stock to Eligible Holders in accordance with Section 2.8(c),
the issuance of the Series B Warrants, the Parent Charter Amendment and the
Resulting Issuer Incentive Stock Plan.”

 

l.The definition of “Resulting Issuer Capital Stock” shall be deleted and
replaced in its entirety by the following:

 

““Resulting Issuer Capital Stock” means (a) the shares of Resulting Issuer
Common Stock or Resulting Issuer Preferred Stock, as applicable, issuable upon
the exchange of ExchangeCo Class A Special Shares and ExchangeCo Exchangeable
Shares, (b) the shares of Resulting Issuer Common Stock issuable upon the
exercise of Resulting Issuer Options, (c) the shares of Resulting Issuer Common
Stock issuable upon the exercise of Resulting Issuer Warrants, (d) the shares of
Resulting Issuer Common Stock issuable pursuant to the Resulting Issuer
Incentive Stock Plan, (e) the shares of Resulting Issuer Special Voting Stock
issuable in accordance with Section 2.8(c), and (f) the shares of Resulting
Issuer Common Stock issuable upon the exercise of the Series B Warrants.”

m.The definition of “Series B Warrant Shares” shall be deleted and replaced in
its entirety by the following:

 

““Series B Warrant Shares” means those certain shares of Resulting Issuer Common
Stock issuable upon any exercise of the Series B Warrants.”

 

 3 

 

 

n.The definition of “Transaction” shall be deleted and replaced in its entirety
by the following:

 

““Transaction” means, collectively, the Amalgamation and all transactions
undertaken by the Parties in connection therewith including, for greater
certainty, the exchange of ExchangeCo Class A Special Shares for shares of
Resulting Issuer Common Stock or Resulting Issuer Preferred Stock, as
applicable, pursuant to Section 2.8(a), the exchange of ExchangeCo Class B
Special Shares for ExchangeCo Exchangeable Shares pursuant to Section 2.8(b),
and the Parent Legacy Business Disposition.”

o.Section 2.5(a) of the Agreement shall be deleted and replaced in its entirety
by the following:

 

“each Company Common Share held by a Company Shareholder that is not an Eligible
Holder (other than those held by Dissenting Shareholders) shall be converted
into the right to receive a number of ExchangeCo Class A Special Shares equal to
the Exchange Ratio;”

p.Section 2.5(b) of the Agreement shall be deleted and replaced in its entirety
by the following:

 

“each Company Common Share held by a Company Shareholder that is an Eligible
Holder (other than those held by Dissenting Shareholders) shall be converted
into the right to receive a number of ExchangeCo Class B Special Shares equal to
the Exchange Ratio”

q.Section 2.5(f) of the Agreement shall be deleted and replaced in its entirety
by the following:

 

“that certain Secured Promissory Note (the “Note”), issued by the Company in
favor of Alpha Capital Anstalt (the “Noteholder”) shall, automatically without
further action on the part of Noteholder, be converted into the right to receive
ExchangeCo Class A Special Shares which shall have the same rights, including
but not limited to anti-dilution and reset rights and maximum beneficial
ownership limitations in connection with ExchangeCo Class A Special Shares
otherwise deliverable to the Noteholder, and Resulting Issuer Warrants identical
to the Resulting Issuer Warrants deliverable to the Noteholder in connection
with agreements with the Company with respect to an investment of $3,500,000 in
the Company’s Common Shares, Warrants and Pre-Funded Warrants (the “Alpha
Investment”) simultaneously with the Closing, which ExchangeCo Class A Special
Shares will be further exchanged for non-voting preferred stock of the Resulting
Issuer which is convertible into Resulting Issuer Capital Stock as described in
this Section 2.5(f) by virtue of Section 2.8 of this Agreement, in a form
acceptable to the Noteholder in its absolute discretion (the “Resulting Issuer
Preferred Stock”), it being understood that any such exchange of securities held
by the Noteholder shall be automatic and that the Noteholder shall not be deemed
to exercise “control” within the meaning of Rule 144 of the 1933 Act prior to
its receipt of Resulting Issuer Capital Stock. The number of ExchangeCo Class A
Special Shares that the Noteholder will receive upon the Closing by virtue of
this Section 2.5(f) shall be equal to the number of ExchangeCo Class A Special
Shares exchangeable into Resulting Issuer Preferred Stock convertible into
Resulting Issuer Capital Stock equal to the product of (i) the Exchange Ratio
and (ii) (A) the sum of (1) the amount of the Alpha Investment and (2) the
amount of the Bridge Loan Financing, divided by (B) the per share price derived
from (1) $40,000,000 divided by (2) the number of shares of Company Common
Shares outstanding immediately prior to the Effective Time, but excluding any
shares of Company Common Shares issued or issuable (x) pursuant to this Section
2.5(f) or (y) the warrants to purchase up to 7% of the Company Common Shares
issued pursuant to the Company Placement Agent Agreement. In any case, for
purposes of all calculations of the number shares of Resulting Issuer Preferred
Stock issued to Noteholder upon conversion of the Note, the Note shall be deemed
to have not less than 180 days of accrued and unpaid interest thereon; and”

 

 4 

 

 

r.Section 2.5(i) of the Agreement shall be deleted and replaced in its entirety
by the following:

 

“In addition to all of the Resulting Issuer Capital Stock and other equity
outstanding immediately upon the Closing, the Resulting Issuer shall issue to
the Noteholder Series B Warrants, in the form annexed hereto as Exhibit D, to
acquire the number of shares of Resulting Issuer Common Stock equal to the
product of (i) 8,100,000 and (ii) the Exchange Ratio. Upon issuance, the Series
B Warrant Shares shall be deemed Resulting Issuer Common Stock granting the
holder thereof the same rights and benefits as the holder of the Resulting
Issuer Common Stock.”

 

s.Section 2.7(b) of the Agreement shall be deleted and replaced in its entirety
by the following:

 

“subject to the treatment of Dissenting Shareholders, certificates or other
evidence representing the Company Common Shares, Company Options and Company
Warrants shall cease to represent any claim upon or interest in Company other
than the right of the holder to receive, pursuant to the terms hereof,
ExchangeCo Special Shares, Resulting Issuer Options and Resulting Issuer
Warrants, as the case may be, in accordance with Section 2.5; and”

t.Section 2.7(c) of the Agreement shall be deleted and replaced in its entirety
by the following:

 

“upon the delivery and surrender by the holder thereof to ExchangeCo and the
Resulting Issuer of certificates representing, or evidence of ownership on the
Company’s share or securities register of, Company Common Shares, Company
Options and Company Warrants, which have been exchanged for ExchangeCo Special
Shares, Resulting Issuer Options and Resulting Issuer Warrants, respectively, in
accordance with the provisions of Section 2.5, ExchangeCo and the Resulting
Issuer shall, as soon as practicable following the date of receipt by ExchangeCo
and the Resulting Issuer of the certificates referred to above, deliver to each
such holder certificates representing the number of ExchangeCo Special Shares
the number of Resulting Issuer Options and/or the number of Resulting Issuer
Warrants to which such holder is entitled”

 

 5 

 

 

u.Section 2.8 of the Agreement shall be deleted and replaced in its entirety by
the following:

 

“2.8 Exchange of ExchangeCo Special Shares; Issuance of Resulting Issuer Shares
and ExchangeCo Exchangeable Shares

 

Immediately following the Effective Time:

 

(a)each holder of ExchangeCo Class A Special Shares will, without the need for
the taking of any further actions or the execution of any further documents or
instruments (other than the Joinder Agreements), transfer and exchange (and be
deemed to transfer and exchange) all ExchangeCo Class A Special Shares held by
such holder to the Resulting Issuer in exchange for an equal number of
freely-trading shares of Resulting Issuer Common Stock or Resulting Issuer
Preferred Stock, as applicable, and each holder of ExchangeCo Class A Special
Shares will become (and will be deemed to become) a Party to this Agreement
solely for the purposes of consenting to and effecting the aforementioned
exchange pursuant to the terms of a joinder agreement to be executed and
delivered by each holder of ExchangeCo Class A Special Shares to the Resulting
Issuer in a form satisfactory to the Parties and Noteholder (the “Joinder
Agreements”). Effective as the completion of the aforementioned exchange, the
holders of ExchangeCo Class A Special Shares so exchanged will cease to be the
holders of such ExchangeCo Class A Special Shares, or to have any rights as a
holder thereof other than the right to receive the shares of Resulting Issuer
Common Stock or Resulting Issuer Preferred Stock, as applicable, issuable in
respect thereof, and legal and beneficial title to each such ExchangeCo Class A
Special Share will vest in the Resulting Issuer and the Resulting Issuer will be
(and will be deemed to be) the transferee and legal and beneficial owner of each
such ExchangeCo Class A Special Share (free and clear of any Liens) and will be
entered in the central securities register of ExchangeCo as the sole holder
thereof;    

(b)each holder of ExchangeCo Class B Special Shares may, at its election upon
delivery of written notice to ExchangeCo and execution and delivery of a Joinder
Agreement), transfer and exchange all ExchangeCo Class B Special Shares held by
such holder to ExchangeCo in exchange for an equal number of ExchangeCo
Exchangeable Shares, and each holder of ExchangeCo Class B Special Shares that
makes such election will become (and will be deemed to become) a Party to this
Agreement solely for the purposes of consenting to and effecting the
aforementioned exchange pursuant to the terms of the Joinder Agreement to be
executed and delivered by each holder of ExchangeCo Class B Special Shares
(which Joinder Agreement shall be in a form satisfactory to the Parties and the
holders of ExchangeCo Class B Special Shares). Effective as the completion of
the aforementioned exchange, the holders of ExchangeCo Class B Special Shares so
exchanged will cease to be the holders of such ExchangeCo Class B Special
Shares, or to have any rights as a holder thereof other than the right to
receive the ExchangeCo Exchangeable Shares issuable in respect thereof, and
legal and beneficial title to each such ExchangeCo Class B Special Share will
vest in ExchangeCo, and ExchangeCo will thereafter immediately cancel each such
ExchangeCo Class B Special Share; and    

(c)the Resulting Issuer will issue to the Voting Trustee in certificated form,
for no additional consideration, one share of Resulting Issuer Special Voting
Stock to be held of record by the Voting Trustee as trustee for and on behalf
of, and for the use and benefit of, the Eligible Holders in accordance with the
terms of the Voting and Exchange Trust Agreement.”

 

 6 

 

 

v.Section 2.13 of the Agreement shall be deleted and replaced in its entirety
with the following:

 

“Section 2.13 Registration of the Resulting Issuer Capital Stock

 

The shares of Resulting Issuer Capital Stock and any other securities required
to be registered under the 1933 Act will be registered under the 1933 Act
pursuant to an S-1 Registration Statement, an S-4 Registration Statement, S-3
Registration Statement or a newly filed S-8 Registration Statement. For the
avoidance of doubt, all securities of Parent to be issued pursuant this
Agreement shall be covered by the S-4 Registration Statement; provided, however,
that the Series B Warrants and the Series B Warrant Shares shall be covered by
an S-1 Registration Statement (the “S-1 Registration Statement”) or an S-3
Registration Statement (the “S-3 Registration Statement”) to be filed at a later
date to be mutually agreed on by the Noteholder and the Resulting Issuer;
provided, further, that the resale of Common Shares issuable upon any
cash-exercise of the Series A Warrants and cash-exercise of the Series B
Warrants will be covered by the S-1 Registration Statement or the S-3
Registration Statement.”

 

w.A new Section 2.16 shall be added, which shall read as follows:

 

“2.16 Letter of Transmittal

Within five (5) Business Days following the receipt of the Amalgamation
Resolution and Parent Stockholder Approval, the Company Representative shall
deliver to each Company Shareholder a letter of transmittal. The instructions to
the letter of transmittal shall direct each Company Shareholder to deliver to
the Company Representative a duly completed and validly executed letter of
transmittal and surrender such Company Shareholder’s certificates representing
such Company Shareholder’s Company Common Shares in accordance with such
instructions. Until a letter of transmittal, together with the certificate or
certificates representing the Company Common Shares held by such Company
Shareholder, is validly delivered by a Company Shareholder, each Company Common
Share (other than any shares held by Dissenting Shareholders) held by such
Company Common Share immediately prior to the Effective Time shall represent
solely the right to receive the portion of the Consideration into which such
Company Common Share (other than any shares held by Dissenting Shareholders)
shall have been converted pursuant to Section 2.5, without interest.”

 

x.Section 7.15(a) of the Agreement shall be deleted and replaced in its entirety
by the following:

 

“(a)As promptly as reasonably practicable following the date of this Agreement,
the Parent shall prepare and file with the SEC a proxy statement to be sent to
the stockholders of each of the Parent and the Company relating to the meeting
of the stockholders, as applicable, and a Registration Statement on Form S-4
(including a prospectus) (including all amendments thereto, “S-4 Registration
Statement”) in connection with the issuance of shares of Resulting Issuer
Capital Stock and Resulting Issuer Preferred Stock (or a newly filed S-8
Registration Statement, as applicable), of which such proxy statement will form
a part (such proxy statement and prospectus constituting a part thereof, the
“Proxy Statement/Prospectus”), and each of the Company and the Parent shall, or
shall cause their respective Affiliates to, prepare and file with the SEC all
other documents to be filed by the Parent with the SEC in connection with the
Amalgamation and the other transactions contemplated hereby including the S-1
Registration Statement and S-3 Registration Statement (the “Other Filings”) as
required by the 1933 Act or the United States Exchange Act; provided, however,
that the Series B Warrants and the Series B Warrant Shares shall not be included
on the S-4 Registration Statement but shall be included on an S-1 Registration
Statement or S-3 Registration Statement to be filed at a later date to be
mutually agreed on by the Noteholder and the Resulting Issuer. For the avoidance
of doubt, all shares of Resulting Issuer Preferred Stock held by the Noteholder
will be registered on the S-4 Registration Statement; provided, however, that
the Series B Warrants and the Series B Warrant Shares will not be included in
the S-4 Registration Statement but will be included on an S-1 Registration
Statement or S-3 Registration Statement to be filed at a later date to be
mutually agreed on by the Noteholder and the Resulting Issuer and the terms of
such registration shall be acceptable to the Noteholder. The Parent and the
Company shall cooperate with each other in connection with the preparation of
the S-4 Registration Statement, the Proxy Statement/Prospectus and any Other
Filings. Each Party shall as promptly as reasonably practicable notify the other
Party of the receipt of any oral or written comments from the staff of the SEC
on the S-4 Registration Statement or any Other Filing. The Parent and the
Company shall also use their reasonable commercially reasonable efforts to
satisfy prior to the effective date of the S-4 Registration Statement all
applicable Securities Laws or “blue sky” notice requirements in connection with
the Amalgamation and to consummate the other transactions contemplated hereby.”

 

 7 

 

 

y.Section 8.1(h) of the Agreement shall be deleted and replaced in its entirety
and replaced by the following:

 

“(h)Registration Statement. The S-4 Registration Statement shall have become
effective under the 1933 Act and shall not be the subject of any stop order.”

 

z.Section 5 of Amendment No. 1 shall be deleted and replaced in its entirety by
the following:

 

“The Series B Warrants and Series B Warrant Shares will not be included in the
NASDAQ Listing Application set forth in Section 3.1 of the Amalgamation
Agreement, but will be included on a separate listing application upon their
registration pursuant to an S-1 or S-3 Registration Statement to be filed at a
later date to be mutually agreed on by the Noteholder and the Resulting Issuer.”

 

aa.Appendix I to the Agreement shall be deleted and replaced in its entirety by
Appendix A attached hereto.

 

2. Effect of Amendment. Except as specifically set forth in this Amendment, all
of the terms, provisions, representations, warranties, covenants and conditions
contained in the Agreement shall remain unmodified and unwaived by the terms of
this Amendment, and shall remain in full force and effect in accordance with
their respective terms, and are hereby ratified, approved and confirmed in all
respects. This Amendment shall not constitute any party’s consent or indicate
its willingness to consent to any other amendment, modification or waiver of the
Agreement, the schedules thereto or any instruments or agreements referred to
herein or therein. This Amendment is supplemental to the Agreement and does, and
shall be deemed to, form a part of, and shall be construed in connection with
and as a part of, the Agreement for any and all purposes.

 

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts together
shall constitute one and the same instrument. Facsimile or pdf copies of
original signatures shall be as effective as originals.

 

[Signature Pages Follow]

 

 8 

 

 

IN WITNESS WHEREOF the Parties have executed this Amalgamation Agreement as of
the date first written above.

 

  PARENT:         AMERI HOLDINGS, INC.         By: /s/ Barry Kostiner    
Authorized Signing Officer   Print Name: Barry Kostiner         PURCHASER:      
  JAY PHARMA MERGER SUB, INC.         By: /s/ Barry Kostiner     Authorized
Signing Officer   Print Name: Barry Kostiner         COMPANY:         JAY PHARMA
INC.         By: /s/ Hank Cohn     Authorized Signing Officer   Print Name: Hank
Cohn         EXCHANGECO:         1236567 B.C. UNLIMITED LIABILITY COMPANY      
  By: /s/ Barry Kostiner     Authorized Signing Officer   Print Name: Barry
Kostiner         PARENT REPRESENTATIVE:         /s/ Barry Kostiner   BARRY
KOSTINER

 

[Signature Page to Amalgamation Agreement Amendment No. 2]

 

   

 